OPINION
PER CURIAM.
Under Florida Rule of Civil Procedure 1.540(b), the trial court did not have jurisdiction to consider appellee’s motion for relief from final judgment. Appellee’s motion exceeded the one year time limit imposed by the rule. Furthermore, the record does not evidence fraud upon the court. Lewis v. Mack, 411 So.2d 933 (Fla. 2d DCA 1982).
*398Accordingly, the order setting aside the final judgment of paternity is reversed and the cause remanded with directions to reinstate the original final judgment of paternity-
RYDER, C.J., and SCHEB and SAND-ERLIN, JJ., concur.